Opinion
Per Curiam,
In this case the trial court submitted to the jury the question whether the several agreements between the parties hereto would permit recovery by the plaintiffs. This required that the jury resolve the ambiguity resulting from the manner in which the agreements were drawn. The jury in its verdict gave recovery to the plaintiffs.
Appellant now contends that the interpretation of the agreements should not have been submitted to the jury but should have been made by the court.
If this be error, it is harmless error since the lower court, in its opinion for the court en banc, indicated that had it chosen to resolve the ambiguity presented by the agreements its decision would have been the same as that of the jury.
We have carefully considered the other questions presented by the appellant, and find that they were properly determined below.
Judgment affirmed.